DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-45 are pending.
Claims 12-45 (now claims 1-34) are allowed.
Claims 1-11 are canceled.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection claims 12, 14, 16, 18-23, 33, 35, and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment to claim 12 step ii-a, filed May 9, 2022, which adds the limitation “hydro-alcoholic solution”.
The rejection of claims 12, 14, 16, 18-23, 33, and 35-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 12 step ii-a, which deletes the limitation “containing the CBDA”; the change in dependency of claim 36 from claim 34 to claim 35 ; and the change in dependency of claim 38 from claim 36 to claim 37, filed May 9, 2022.  

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see the paragraph bridging pages 11 and 12, filed May 9, 2022, with respect to the rejection of claim 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection of claim 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments, see the last two paragraphs on page 13, filed May 9, 2022, with respect to the rejection of claims 12, 14, 16, 18-23, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Nadal Roura (US 2016/0214920 A1) in view of Herkenroth et al. (US 2015/0038567 A1), Oroskar et al. (US 2019/0010106 A1) and Flockhart et al. (US 2015/0203434 A1) have been fully considered and are persuasive.  The rejection of claims 12, 14, 16, 18-23, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Nadal Roura (US 2016/0214920 A1) in view of Herkenroth et al. (US 2015/0038567 A1), Oroskar et al. (US 2019/0010106 A1) and Flockhart et al. (US 2015/0203434 A1) has been withdrawn. 

Applicant’s arguments, see paragraphs 2 and 3 on page 16, filed May 9, 2022, with respect to the rejection of claims 13, 15, 17, 24-32, 34, 36, 38 and 39 under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (US 2019/0010106 A1) in view of Eiroa Martinez et al. (WO 2016/153347 A1).  The rejection of claims 13, 15, 17, 24-32, 34, 36, 38 and 39 under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (US 2019/0010106 A1) in view of Eiroa Martinez et al. (WO 2016/153347 A1) has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark R. Bell on July 14, 2022.
The application has been amended as follows: in claim 40 step ii-a) line 1 delete the second occurrence of the word “with”.

Allowable Subject Matter
Claims 12-45 are allowed.

Election/Restrictions
The restriction requirement between inventions Group I and Group II, as set forth in the Office action mailed on July 28, 2020, was withdrawn in response to Applicants traversal dated October 28, 2020.  Thus, claims 13, 15, 17 and 24-31 were rejoined with claims 12, 14, 16, and 18-22 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699